Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the report generator in claim 10 that is configured to perform the recited steps.  This claim element is using a generic placeholder term of “generator” coupled to a function(s) to be performed (generate a report, present the report).  There is no modifying structure recited.  For this reason the claimed element is considered to invoke 112f.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 10, the applicant recites “identifying the current location of the user's assigned vehicle, if any, by parsing the telematics data received from the assigned vehicle”.  While this appears to be an optional step, it is not clear if the claim is reciting a step of identifying the location or not.  It is not clear if the claim is requiring that a vehicle be assigned to the user.  If there is no assignment of a vehicle to the user, then it would be reasonable to conclude that the step/function is not required in the claim scope.  One wishing to avoid infringement would not be aware of the conditions under which infringement would occur, and this renders the claim indefinite.  For purposes of examination this limitation has been treated as an optional limitation.  See MPEP 2111.05, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”.
For claims 1, 9, 10, the applicant recites presenting the suggestion report “with each entry” in the vehicle suggestion report including a link.  With respect to the claimed “each entry”, what entries is this referring to?  There is no recitation to any entries that are part of the report so when the claim refers to “each entry” it is not clear what this is referring to.  The report is claimed as comprising one or more vehicles.  What is the entry if the vehicles are claimed as a separate element?  This is not clear and renders the claim indefinite.
For claims 4, 6, the applicant recites that the adjustment of the match rating is based on the current location of the users assigned vehicle.  As best understood by the examiner, claim 1 recites the identification of the location of the vehicle as an optional element because it has not been claimed that the user has been assigned a vehicle.  As stated for claim 1, if there is no vehicle assigned to a user, there is no step of determining the location of the assigned vehicle.  For claims 4, 6, it is not clear if the applicant is reciting that the user is assigned a vehicle or if the scope is still open to this being an optional element as claim 1 recites.  Does the user have an assigned vehicle?  This is not clear and renders the claim indefinite.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of generating vehicle suggestions for users to suggest a vehicle for the user (such as a rental vehicle or vehicle for sharing).  
Using claim 10 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of:
receive telematics data 
receive user preference data from one or more of the plurality of users; 
create a user profile for each user of the plurality of users, wherein each user profile is based at least in part on the user preference data received from the user and telematics data associated with one or more of an assigned vehicle that is presently utilized by the user and one or more previously assigned vehicles that have previously been utilized by the user; 
receive an event from a user, wherein the event is the result of a user submitting a vehicle request and wherein the vehicle request includes one or more parameters pertaining to desired characteristics of a vehicle; 
in response to receiving the vehicle request, identifying a domain of available vehicles selected from the plurality of vehicles; 
analyzing the one or more parameters in view of the user profile and the domain of available vehicles; 
identifying the current location of the user's assigned vehicle, if any, by parsing the telematics data received from the assigned vehicle; and 
(Note:  the above step is optional in the claim and under broadest reasonable interpretation does not occur unless it is claimed that the user has been assigned a vehicle; if there is no vehicle assigned to the user, there is no step of identifying the current location occurring)
-28-Docket No. 03111.0001U5-1 automatically generate a vehicle suggestion report comprising one or more vehicles selected from the domain of available vehicles, 
wherein the one or more vehicles are selected based at least in part on the one or more parameters matching with characteristics of the vehicle, the user profile and the identified current location of the user's assigned vehicle; and 
present the vehicle suggestion report to the user, with each entry in the vehicle suggestion report including further details regarding the vehicle


The above limitations are reciting a process by which data about a user of a car sharing service (can also be a rental) is used to determine a vehicle to suggest to the user who has requested use of a vehicle.  The claim scope is such that this can be for a vehicle rental or for a fleet of shared cars that users are able to utilize.  The concept of making recommendations to a user (such as a customer of a car sharing service) is itself a sales and/or commercial activity that is a certain method of organizing human activities.  People can do what is claimed as far as once the information is received (telematics data can be received via paper and no specific type of data is claimed) a person can perform the data processing recited in the claim to arrive at a vehicle suggestion and can render the report in paper format.  People can compare the profile to information about vehicles to arrive at a suggestion.  The claimed steps are capable of being performed by people absent the recitation to the use of a computer system and user device, network, (as will be addressed below for the 2nd prong and step 2B).  This represents a certain method of organizing human activity.
The additional elements are:
 a fleet of vehicles that can be utilized by any of a plurality of users, wherein each vehicle within the fleet of vehicles includes a telematics devices installed therein; 
electronically sending of the telematics data that is transmitted from one or more of the vehicles over the network; 
a user device; 
a report generator (computer implementation via a computer/processor)
a link to a network accessible page 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of connected computers that are being used as a tool to execute the abstract idea, see MPEP 2106.05(f) in combination with a generically recited fleet of vehicles (creation of the fleet limitation of claim 1). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device (to receive and process the data), a user device (generically recited), and use of links and a network, to perform steps that define the abstract idea.  The report generator is also an instruction for one to use a computer as this limitation is reciting a computing device and an algorithm to perform the recited report generation.  The use of a link implies nothing more than using a computer to provide information and is also taken as an instruction for one to use a computer.  The vehicle fleet and telematics installed in the vehicles are generically recited and are not claimed as actually doing anything in the method or the system claims that are pending.  The computer system is recited as receiving the telematics data but the claim is not reciting that the telematics devices of the vehicles are actually sending the data.  The vehicles and telematics devices are not doing anything at all in the claims.  Therefore, the addition of the vehicle fleet to the claims is not providing for integration into a practical application because it is directed to the field of use for the recommendation (see 2106.05(h)) and is not functionally related to anything else claimed as explained by the examiner.  The combination of the additional elements does not amount to more than a mere instruction to implement the abstract idea on a computer(s) and is essentially what happens when one “automates” a process to have it be performed by a computer.  The examiner notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  The claims are reciting the computing system, user device, etc. at a high level of generality and this amounts to the use of general purpose computers that perform conventional computer functions (data receipt, data processing by comparing data, data output, etc.).  This above is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device (to receive and process the data), a user device (generically recited), and use of links and a network, to perform steps that define the abstract idea, as addressed for the 2nd prong.  The additional elements amounts to use of generic computing technology as a tool to execute the abstract idea in combination with a generically recited vehicle fleet with telematics devices for the vehicles.  This does not render the claims as being eligible, see MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  The additional elements are akin to reciting “apply it” using computing devices; therefore, at step 2B this does not provide significantly more to the claims.  This is consistent with the PEG found in the MPEP.  
For claims 2-8, the applicant is reciting more about the same abstract idea of claim 1.  The data used in the analysis and the creation of a match (by comparing data) are what serves to define the abstract idea of the claims.  The claimed heuristics is reciting a process that is used to identify vehicles matches and is part of the abstract idea.  The ranking of the vehicles (claim 3), creating a match rating and ranking of vehicles (claims 4, 5, 6, 7, 8), along with adjustment of the ratings, are also part of the abstract idea.  All of the claimed steps can be performed by people and are considered to be part of the abstract idea.  
For claim 9, the receipt of a rejection from the user, requesting additional vehicle preference data from the user, augmenting the user profile, generating a new vehicle suggestion, and presenting the new suggestion via a report, are elements that are part of the abstract idea.  Claim 9 is reciting the situation where a customer (the user) does not accept the vehicle suggestion(s) and a new vehicle suggestion is generated for the customer.  This is what defines the abstract idea of the claims.  The computer system, use of the network to transmit data, user device, have been treated in the same manner as set forth for claim 1 to which applicant is referred.  These elements do not amount to more than a mere instruction for one to practice the abstract idea using generic computers, as set forth for claim 1.
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 10, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, of U.S. Patent No. 10,891,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.
For claims 1 (method), 10 (system), the applicant claims a fleet of vehicles that have telematics devices installed in the vehicles, and that send data to the computer system for processing to render a vehicle suggestion.  This is recited in patented claims 1 (method), 7 (system).  The claimed use of preference data and a profile is claimed in patented claims 1, 7.  The patent recites that information is received from customers in response to questions and patented claims 1, 7, recite the creation of a profile that contains the user entered information and the received telematics data.  Calling the data “preference” data is still just using data for the profile and is satisfied by the information received from the customer in patented claims 1, 7.  This satisfies the claimed profile and content thereof.  The receiving of an event is claimed in Patent claims 1, 7.  The event is recited as being a request for a vehicle.  Patent claims 1, 7, also recite the identifying of a domain of available vehicles and using the parameters and the profile.  Also claimed in patent claims 1, 7, is the identifying of a location of a current vehicle of a user by parsing telematics data.  This satisfies the claimed identification of a location of a vehicle assigned to the user.  The claimed generation of the vehicle suggestion report with a link for information about each vehicle is also claimed in patent claims 1, 7.  Pending claims 1 and 10 is simply a broader version of the invention that was patented in claims 1 and 7 of Patent No. 10,891,677.  Claims 1, 10 are anticipated by patented claims 1, 7, for the above reasons.  Common ownership of claims of overlapping scope must also be maintained and is a reason for requiring submission of a Terminal Disclaimer.
For pending claims 2, 3, see patented claim 2 that anticipates what is claimed.
For claim 9 see patented claim 1 that also recites what happens when a rejection of a vehicle is received from the customer.  Patented claim 1 recites the request for more information, augmenting the profile,  generation of a new suggestion, and presentation with a link, etc..  This is claimed because the pending scope of claim 9 is broader than what has been patented and is anticipated by patented claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner notes that the art of record in the parent case is also of record in the instant application by virtue of claiming a continuation status.


Bentley et al. (230080195435) teaches a computer systems and methods for enabling a consumer to search for vehicles based on lifestyle criteria. The system uses a vehicle database that stores a plurality of vehicle profiles, where each vehicle profile is associated with a unique vehicle.  The system enables a consumer to search the vehicle database by selecting at least one of a plurality of lifestyle categories.  This is relevant to the claimed invention.
The closest prior art appears to be Ramanuja et al. (2015036865) via the provisional application 62/011,969 (a copy has already been provided for the applicant in parent application 15267145 and is already of record) that was filed on 06/13/14. Ramanuja teaches that vehicle suggestions can be presented to a user. In general see paragraphs 008-014, 022. A user profile is taught in paragraph 010 as being used to match vehicles to a user. Disclosed is that vehicle attributes are assigned weights and a similarity score is determined for a given vehicle based on how well it matches with the user query for a vehicle. This is a disclosure to using attributes and metrics (user query, preferences) to render a vehicle suggestion. The request is disclosed by Ramanuja as being analyzed in view of available vehicles as claimed. See paragraphs 008, 019, and 022 for the rendering of the vehicle suggestions. However, this does not account for the totality of the claimed invention and the use of the vehicle suggestion process with a fleet of vehicles that have telematics devices installed, where the profile also includes the telematics data as claimed, the use of a link for the suggestion report.  If and when the applicant is allowed a more detailed reasons for allowance over prior art will be set forth for the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687